        Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 1 of 20



                            UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION


 HEIN LATT ZAW,
                                                      CIVIL ACTION
 Plaintiff,

 v.                                                   COMPLAINT 4:20-cv-01132
 I.Q. DATA INTERNATIONAL, INC.,
 EXPERIAN INFORMATION SOLUTIONS,                      JURY TRIAL DEMANDED
 INC., and TRANSUNION, LLC,

 Defendants.

                                          COMPLAINT

        NOW comes HEIN LATT ZAW (“Plaintiff”), by and through his attorneys, Sulaiman Law

Group, Ltd. (“Sulaiman”), complaining as to the conduct of I.Q. DATA INTERNATIONAL, INC.

(“IQ”), EXPERIAN INFORMATION SOLUTIONS, INC. (“Experian”), and TRANSUNION,

LLC (“TransUnion”) (collectively, “Defendants”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for Defendants’ violations of the Fair Credit

Reporting Act (“FCRA”) pursuant to 15 U.S.C. §1681 et seq., and IQ’s violations of the Fair Debt

Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692 et seq., and the Texas Debt

Collection Act (“TDCA”) under Tex. Fin. Code Ann. § 392 et seq.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FCRA and FDCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C. §1681p, 15 U.S.C. §1692, 28 U.S.C. §§1331

and 1337(a), as the action arises under the laws of the United States. Supplemental jurisdiction

exists for the state law claim pursuant to 28 U.S.C. §1367.


                                                  1
         Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 2 of 20



      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendants conduct business

in the Southern District of Texas, and a substantial portion of the events or omissions giving rise

to the claims occurred within the Southern District of Texas.

                                                     PARTIES

      4. Plaintiff is a consumer over 18-years-of-age residing in Harris County, Texas, which is

located within the Southern District of Texas.

      5. IQ is a self-proclaimed “Professional Collection Agency, providing services to the

apartment industry.”1 IQ’s principal place of business is located at 21222 30th Drive, Suite 120,

Bothell, Washington 98028. IQ uses the mail, telephone, and credit reporting for the principal

purpose of collecting debts from consumers on a nationwide basis, including consumers in the

State of Texas. IQ is also a furnisher of credit information to the major credit reporting agencies

(“CRAs”), including co-Defendants Experian and TransUnion.

      6. Experian is a consumer reporting agency that maintains credit information on approximately

220+ million U.S. consumers and 40 million active U.S. businesses.2 Experian is regularly

engaged in the business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports and credit files to third parties bearing

on a consumer’s credit worthiness, credit standing, and credit capacity on a nationwide basis,

including in the State of Texas.

      7. TransUnion is a Delaware limited liability corporation with its principal place of business

located in Chicago, Illinois. TransUnion is regularly engaged in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of furnishing




1
    https://www.iqdata-inc.com/about-us
2
    https://www.experian.com/corporate/experian-corporate-factsheet.html

                                                         2
      Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 3 of 20



consumer reports and credit files to third parties bearing on a consumer’s credit worthiness, credit

standing, and credit capacity on a nationwide basis, including in the State of Texas.

   8. Joinder of Plaintiff’s claims against Defendants is proper under Fed. R. Civ. P. 20(a)(2) as

the claims arise out of the same transaction, occurrence, or series of transactions or occurrences

and common questions of law or fact will arise.

                             FACTS SUPPORTING CAUSE OF ACTION

   9. In September 2019, Plaintiff began receiving unfamiliar calls to his cellular phone, (430)

XXX-1021.

   10. Upon answering, Plaintiff was greeted by an IQ representative, who informed Plaintiff that

IQ is a debt collector seeking to collect upon an outstanding debt purportedly owed to Ladera

Palms Apartments (“subject account”).

   11. Plaintiff never resided in any apartment complex by that name and did not incur the subject

debt, so he notified IQ that he was not the individual it was looking for.

   12. In early October 2019, Plaintiff accessed his consumer credit report and was taken aback

when he noticed that the subject account was being reported on his credit file.

   13. As a result, Plaintiff spoke with IQ and disputed the subject account.

   14. IQ eventually sent Plaintiff supposed validation regarding the underlying account, but upon

reading IQ’s correspondence, Plaintiff immediately noticed the issue.

   15. For example, IQ’s letter was addressed to “Hein Zaw Chit,” who is an individual with

whom Plaintiff is unfamiliar.

   16. IQ also provided the underlying lease agreement between Ladera Palms Apartments and

the actual debtors. In this agreement, all of the following parties were listed as signatories to the




                                                  3
      Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 4 of 20



lease: “Zaw Oo,” “Myo Myo Chit,” “Zaw Chit Hein,” “Mi Mi Chit Oo,” “Toe Toe Chit,” “Zaw

Mayo Thant,” and Ei Ko Phvo.”

    17. None of those names belong to Plaintiff, and in fact, Plaintiff’s name is not listed anywhere

in any of the validation documents sent by IQ.

    18. Accordingly, Plaintiff reiterated this information to IQ, and was told that the subject

account would be removed, as it was confirmed that Plaintiff never signed a lease at Ladera Palms

Apartments, and that IQ was collecting upon the wrong individual.

    19. In spite of this, IQ continued placing calls to Plaintiff’s cellular phone throughout the fall

of 2019.

    20. IQ mainly called Plaintiff using the phone number, (774) 257-6637, and upon information

and belief, IQ regularly utilizes this phone number during its debt collection activities.

    21. In October 2019, Plaintiff also initiated online disputes of the subject account with the

CRAs.

    22. Upon information and belief, IQ received notice of Plaintiff’s online disputes within five

days of Plaintiff initiating the written disputes with the CRAs. See 15 U.S. Code §1681i(a)(2).

    23. On October 24, 2019, Plaintiff received reinvestigation results from Equifax Information

Services, LLC (“Equifax”), who informed Plaintiff that the subject account “has been deleted from

the credit file.”

    24. However, in TransUnion’s reinvestigation results, which were provided on October 29,

2019, TransUnion stated that it “investigated the information [Plaintiff] disputed and the disputed

information was VERIFIED AS ACCURATE,” as seen below:




                                                  4
     Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 5 of 20




   25. At that point, Plaintiff felt helpless, as he disputed the erroneous subject account directly

with IQ, along with the CRAs, but yet, the subject account was still being reported on Plaintiff’s

Experian and TransUnion reports.

   26. On or about March 3, 2020, Plaintiff initiated a second written credit dispute to

TransUnion, along with Experian, in which he stated the following:




                                                5
      Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 6 of 20



   27. Plaintiff sent this dispute letter, along with his social security identification and proof of

residence, to Experian and TransUnion via certified U.S. mail.

   28. Upon information and belief, IQ received notice of Plaintiff’s dispute within five days of

Experian and TransUnion receiving notice of Plaintiff’s written dispute. See 15 U.S. Code

§1681i(a)(2).

   29. On or about March 20, 2020, Experian responded by failing to reasonably investigate

Plaintiff’s credit disputes. Specifically, Experian informed Plaintiff that its investigation of the

disputes is now complete, stating, “The information you disputed has been verified as accurate,”

as seen below:




   30. Despite having actual knowledge that Plaintiff no longer had any obligation on the subject

account, as well as after receiving Plaintiff’s disputes, Defendants continued to incorrectly report

the subject debt.

   31. Any reasonable investigation engaged in by Defendants would and should have revealed

the blatant inaccuracies reflected on Plaintiff’s credit report.



                                                   6
      Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 7 of 20



   32. The reporting of the IQ trade line is patently inaccurate and materially misleading, as the

subject account belonged to a third party.

             IMPACT OF INACCURATE INFORMATION IN PLAINTIFF’S CREDIT FILE

   33. The erroneous reporting of the subject account paints a false and damaging image of

Plaintiff. Specifically, the inaccurate reporting of the subject account has had a significant adverse

impact on Plaintiff’s credit rating and creditworthiness because it misleads creditors into believing

that Plaintiff has delinquent accounts and that he cannot honor his financial obligations, and is thus

a high-risk consumer.

   34. The entire experience has imposed upon Plaintiff significant distrust, frustration, distress,

and has rendered Plaintiff helpless as to his ability to obtain financing and to regain a firm foothold

on his creditworthiness, credit standing, and credit capacity.

   35. As a result of the conduct, actions, and inactions of Defendants, Plaintiff has suffered

various types of damages as set forth herein, including specifically, out of pocket expenses,

including specifically, the loss of credit opportunity, decreased credit score, decreased credit line

on his credit card account, certified mail expenses, frustration and aggravation associated with

writing dispute letters, time and money expended meeting with his attorneys, tracking the status

of his disputes, monitoring his credit files, and mental and emotional pain and suffering.

   36. Due to the conduct of Defendants, Plaintiff was forced to retain counsel to correct the

inaccuracies in his TransUnion and Experian credit files.

                 COUNT I - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                       (AGAINST IQ)
   37. Plaintiff restates and reallages paragraphs 1 through 36 as though fully set forth herein.

   38. Plaintiff is a “consumer” as defined by 15 U.S.C. §§1681a(b) and (c).

   39. IQ is a “person” as defined by 15 U.S.C. §1681a(b).


                                                  7
      Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 8 of 20



   40. IQ is a “furnisher of information” as defined by 15 U.S.C. §1681s-2 and a “financial

institution” as defined by 15 U.S.C. §1681a(t).

   41. At all times relevant, the above mentioned credit reports were “consumer reports” as the

term is defined by §1681a(d)(1).

   42. IQ violated 15 U.S.C. §1681s-2(b)(1)(A) by failing to conduct an investigation with respect

to the disputed information after receiving requests for an investigation from TransUnion,

Experian, and Plaintiff.

   43. IQ violated 15 U.S.C. §1681s-2(b)(1)(B) by failing to review all relevant information,

provided by TransUnion, Experian, and Plaintiff pursuant to 15 U.S.C. §1681i(a)(2).

   44. Had IQ reviewed the information provided by Experian, TransUnion and Plaintiff, it would

have corrected the inaccurate designation of the subject account, and transmitted the correct

information to TransUnion and Experian. Instead, IQ wrongfully and erroneously confirmed its

inaccurate reporting without conducting a reasonable investigation.

   45. IQ violated 15 U.S.C. §1681s-2(b)(1)(C) by failing to report the results of the investigation

or reinvestigation of Plaintiff’s disputes with TransUnion and Experian.

   46. IQ violated 15 U.S.C. §1681s-2(b)(1)(C)-(D) by failing to report the results of its

investigation or reinvestigation to TransUnion and Experian after being put on notice and

discovering inaccurate and misleading reporting with respect to the subject account.

   47. IQ violated 15 U.S.C. §1681s-2(b)(1)(E) by failing to modify, delete, or permanently block

the inaccurate information in Plaintiff’s TransUnion and Experian credit files.

   48. IQ failed to conduct a reasonable investigation of its reporting of the subject account,

record that the information was disputed, or delete the inaccurate information from Plaintiff’s




                                                  8
      Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 9 of 20



TransUnion and Experian credit files within 30 days of receiving notice of the disputes from

TransUnion and Experian under 15 U.S.C. §1681i(a)(1).

   49. Despite the blatantly obvious errors in Plaintiff’s TransUnion and Experian credit files,

and Plaintiff’s efforts to correct the errors, IQ did not correct the errors or trade line to report

accurately. Instead, IQ wrongfully furnished and re-reported the inaccurate and misleading

information after Plaintiff’s dispute to one or more third parties.

   50. A reasonable investigation by IQ would have confirmed the veracity of Plaintiff’s dispute,

as he never signed a lease with Ladera Palms Apartments, yet the inaccurate information remains

in Plaintiff’s TransUnion and Experian credit files.

   51. Had IQ taken steps to investigate Plaintiff’s valid disputes or TransUnion’s and Experian’s

requests for investigation, it would have permanently deleted the erroneous and misleading credit

reporting.

   52. By deviating from the standards established by the debt collection industry and the FCRA,

IQ acted with reckless and willful disregard for its duty as a furnisher to report accurate and

complete consumer credit information to TransUnion and Experian.

   WHEREFORE, Plaintiff, HEIN LATT ZAW, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declare that the practices complained of herein are unlawful and violate the
      aforementioned statute;

   b. An order directing IQ to immediately delete all of the inaccurate information from
      Plaintiff’s credit reports and credit files;

   c. Award Plaintiff actual damages, in an amount to be determined at trial, for each of the
      underlying FCRA violations;

   d. Award Plaintiff statutory damages of $1,000.00 for each violation of the FCRA, pursuant
      to 15 U.S.C. §1681n;



                                                  9
     Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 10 of 20



   e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;

   f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. §1681n
      and 15 U.S.C. §1681o; and

   g. Award any other relief as this Honorable Court deems just and appropriate.

                COUNT II - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                   (AGAINST EXPERIAN)
   53. Plaintiff restates and realleges paragraphs 1 through 36 as though fully set forth herein.

   54. Experian is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).

   55. Experian is a “consumer reporting agency that compiles and maintains files on consumers

on a nationwide basis” as defined by 15 U.S.C. §1681a(p).

   56. At all times relevant, the above-referenced credit reports were “consumer reports” as that

term is defined by §1681a(d).

   57. At all times relevant, Plaintiff is a “consumer” as the term is defined by 15 U.S.C.

§1681a(c).

   58. The FCRA mandates that “[w]henever a consumer reporting agency prepares a consumer

report it shall follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).

   59. The FCRA requires that the credit reporting industry to implement procedures and systems

to promote accurate credit reporting.

   60. If a consumer notifies a credit reporting agency of a dispute concerning the accuracy of

any item of credit information, the FCRA requires the credit reporting agency to reinvestigate free

of charge and record the current status of the disputed information, or delete the item within 30

days of receiving the dispute. 15 U.S.C. §1681i(a)(1)(A).




                                                10
     Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 11 of 20



    61. Plaintiff provided Experian with all relevant information in his request for investigation to

reflect that the subject account was erroneously reporting, as he never incurred the underlying debt.

    62. Experian prepared Plaintiff’s credit reports containing inaccurate and materially

misleading information by reporting the subject account as open and past due with a significant

balance owed, when in fact, Plaintiff was not liable for the subject account.

    63. Experian violated 15 U.S.C. §1681e(b) by failing to establish or to follow reasonable

procedures to assure maximum possible accuracy in preparation of the consumer reports it

furnished and refurnished regarding Plaintiff. Upon information and belief, Experian prepared

patently false and materially misleading consumer reports concerning Plaintiff.

    64. Experian violated 15 U.S.C. §1681i(a)(1) by failing to conduct a reasonable investigation

to determine whether the disputed information was accurate and to subsequently delete or correct

the information in Plaintiff’s credit files.

    65. Experian violated 15 U.S.C. §1681i(a)(2) by failing to provide notification of Plaintiff’s

dispute to IQ. Upon information and belief, Experian also failed to include all relevant information

as part of the notice to IQ regarding Plaintiff’s dispute that Experian received from Plaintiff.

    66. Experian violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all relevant

information that it received from Plaintiff with regard to the subject account.

    67. Experian violated 15 U.S.C. §1681i(a)(5) by failing to delete or modify the inaccurate

information that was the subject of Plaintiff’s dispute.

    68. Experian violated 15 U.S.C. §1681i(a)(5)(B) by reporting disputed information without

certification from IQ that the information was complete and accurate, and without sending notice

of the re-reporting to Plaintiff.




                                                 11
     Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 12 of 20



   69. Experian knew that the inaccurate reporting of the subject account in Plaintiff’s credit files

under the IQ trade line would have a significant adverse impact on Plaintiff’s credit worthiness

and his ability to receive financing.

   70. The FCRA requires that the credit reporting industry implement procedures and systems

to promote accurate credit reporting.

   71. Despite actual knowledge that Plaintiff’s credit files contained erroneous information,

Experian readily sold Plaintiff’s inaccurate and misleading reports to one or more third parties,

thereby misrepresenting material facts about Plaintiff and, ultimately, Plaintiff’s creditworthiness.

   72. By deviating from the standards established by the credit reporting industry and the FCRA,

Experian acted with a reckless disregard for its duties to report accurate and complete consumer

credit information.

   73. It is Experian’s regular business practice to continually report disputed information without

taking the required investigatory steps to meaningfully verify such information as accurate.

   74. Experian’s non-compliance with the requirements of the FCRA is indicative of the

reckless, willful, and wanton nature of its conduct in maintaining Plaintiff’s credit files and

reporting his credit information accurately.

   75. Experian acted reprehensively and carelessly by reporting and re-reporting the erroneous

subject account, when that account belonged to a third party.

   76. Experian has exhibited a pattern of refusing to correct errors in consumer credit files

despite being on notice of patently false and materially misleading information contained in such

files, ultimately valuing its own bottom line above its grave responsibility to report accurate data

on consumers.

   77. As stated above, Plaintiff was severely harmed by Experian’s conduct.



                                                 12
     Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 13 of 20



   WHEREFORE, Plaintiff, HEIN LATT ZAW, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declare that the practices complained of herein are unlawful and violate the
      aforementioned statute;

   b. An order directing that Experian immediately delete all of the inaccurate information from
      Plaintiff’s credit reports and credit files;

   c. Award Plaintiff actual damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;

   d. Award Plaintiff statutory damages of $1,000.00 for the underlying FCRA violations,
      pursuant to 15 U.S.C. §1681n;

   e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n;

   f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. § 1681n
      and 15 U.S.C. §1681o; and

   g. Award any other relief as this Honorable Court deems just and appropriate.

               COUNT III - VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
                                 (AGAINST TRANSUNION)
   78. Plaintiff restate and realleges paragraphs 1 through 36 as though fully set forth herein.

   79. TransUnion is a “consumer reporting agency” as defined by 15 U.S.C. §1681a(f).

   80. TransUnion is a “consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis” as defined by 15 U.S.C. §1681a(p).

   81. At all times relevant, the above mentioned credit reports were “consumer reports” as that

term is defined by §1681a(d).

   82. At all times relevant, Plaintiff is a “consumer” as the term is defined by 15 U.S.C.

§1681a(c).




                                                13
        Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 14 of 20



    83. The FCRA mandates that “[w]henever a consumer reporting agency prepares a consumer

report it shall follow reasonable procedures to assure maximum possible accuracy of the

information concerning the individual about whom the report relates.” 15 U.S.C. § 1681e(b).

    84. The FCRA requires that the credit reporting industry to implement procedures and systems

to promote accurate credit reporting.

    85. If a consumer notifies a credit reporting agency of a dispute concerning the accuracy of

any item of credit information, the FCRA requires the credit reporting agency to reinvestigate free

of charge and record the current status of the disputed information, or delete the item within 30

days of receiving the dispute. 15 U.S.C. §1681i(a)(1)(A).

    86. Plaintiff provided TransUnion with all relevant information in his requests for investigation

to reflect that the subject account was erroneously reporting, as he never incurred the underlying

debt.

    87. TransUnion prepared Plaintiff’s credit reports containing inaccurate and materially

misleading information by reporting the subject account as open and past due with a significant

balance owed, when in fact, Plaintiff was not responsible for the subject account, as it belonged to

a third party.

    88. TransUnion violated 15 U.S.C. §1681e(b) by failing to establish or to follow reasonable

procedures to assure maximum possible accuracy in preparation of the consumer reports it

furnished and refurnished regarding Plaintiff. Upon information and belief, TransUnion prepared

patently false and materially misleading consumer reports concerning Plaintiff.

    89. TransUnion violated 15 U.S.C. §1681i(a)(1) by failing to conduct a reasonable

investigation to determine whether the disputed information was accurate and to subsequently

delete or correct the information in Plaintiff’s credit files.



                                                   14
     Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 15 of 20



    90. TransUnion violated 15 U.S.C. §1681i(a)(2) by failing to provide notification of Plaintiff’s

dispute to IQ. Upon information and belief, TransUnion also failed to include all relevant

information as part of the notice to IQ regarding Plaintiff’s dispute that TransUnion received from

Plaintiff.

    91. TransUnion violated 15 U.S.C. §1681i(a)(4) by failing to review and consider all relevant

information that it received from Plaintiff with regard to the subject account.

    92. TransUnion violated 15 U.S.C. §1681i(a)(5) by failing to delete the inaccurate information

that was the subject of Plaintiff’s disputes.

    93. TransUnion violated 15 U.S.C. §1681i(a)(5)(B) by reporting disputed information without

certification from IQ that the information was complete and accurate, and without sending notice

of the re-reporting to Plaintiff.

    94. TransUnion knew that the inaccurate reporting of the subject account in Plaintiff’s credit

files under the IQ trade line would have a significant adverse impact on Plaintiff’s credit

worthiness and his ability to receive financing.

    95. The FCRA requires that the credit reporting industry implement procedures and systems

to promote accurate credit reporting.

    96. Despite actual knowledge that Plaintiff’s credit files contained erroneous information,

TransUnion readily sold Plaintiff’s inaccurate and misleading reports to one or more third parties,

thereby misrepresenting material facts about Plaintiff and, ultimately, Plaintiff’s creditworthiness.

    97. By deviating from the standards established by the credit reporting industry and the FCRA,

TransUnion acted with a reckless disregard for its duties to report accurate and complete consumer

credit information.




                                                   15
     Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 16 of 20



   98. It is TransUnion’s regular business practice to continually report disputed information

without taking the required investigatory steps to meaningfully verify such information as

accurate.

   99. TransUnion’s non-compliance with the requirements of the FCRA is indicative of the

reckless, willful, and wanton nature of its conduct in maintaining Plaintiff’s credit files and

reporting his credit information accurately.

   100. TransUnion acted reprehensively and carelessly by reporting and re-reporting Plaintiff as

continually in collections after Plaintiff put TransUnion on notice that he was not responsible for

the subject account.

   101. TransUnion has exhibited a pattern of refusing to correct errors in consumer credit files

despite being on notice of patently false and materially misleading information contained in such

files, ultimately valuing its own bottom line above its grave responsibility to report accurate data

on consumers.

   102. As stated above, Plaintiff was severely harmed by TransUnion’s conduct.

   WHEREFORE, Plaintiff, HEIN LATT ZAW, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declare that the practices complained of herein are unlawful and violate the
      aforementioned statute;

   b. An order directing that TransUnion immediately delete all of the inaccurate information
      from Plaintiff’s credit reports and credit files;

   c. Award Plaintiff actual damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n and 15 U.S.C. §1681o;

   d. Award Plaintiff statutory damages of $1,000.00 for the underlying FCRA violations,
      pursuant to 15 U.S.C. §1681n;

   e. Award Plaintiff punitive damages, in an amount to be determined at trial, for the underlying
      FCRA violations, pursuant to 15 U.S.C. §1681n;


                                                16
        Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 17 of 20




      f. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. § 1681n
         and 15 U.S.C. §1681o; and

      g. Award any other relief as this Honorable Court deems just and appropriate.

             COUNT IV – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                       (AGAINST IQ)

      103. Plaintiff repeats and realleges paragraphs 1 through 52 as though fully set forth herein.

      104. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      105. IQ is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly use

the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

      106. IQ identifies itself as a debt collector, and is engaged in the business of collecting or

attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed or

due to others. IQ has been a member of the Association of Credit and Collection Professionals, an

association of debt collectors, since 2007.3

      107. The subject account is a “debt” as defined by FDCPA §1692a(5) as it arises out of a

transaction due or asserted to be owed or due to another for personal, family, or household

purposes.

      a. Violations of FDCPA § 1692e

      108. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

      109. In addition, this section enumerates specific violations, such as:

               “Communicating or threatening to communicate to any person credit information
               which is known or which should be known to be false, including the failure to
               communicate that a disputed debt is disputed.” 15 U.S.C. §1692e(8); and


3
    https://www.acainternational.org/search#memberdirectory

                                                        17
     Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 18 of 20




            “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

   110. IQ violated §1692e, e(8), and e(10) when it failed to accurately communicate to Experian

and TransUnion that the subject account did not belong to Plaintiff, as Plaintiff never signed a

lease with Ladera Palms Apartments. Plaintiff has continuously disputed the validity of the subject

account to IQ but despite multiple notices, IQ has continued to willfully communicate false credit

information to Experian and TransUnion.

   111. IQ also violated §1692e and e(10) by continuing to place phone calls to Plaintiff’s cellular

phone in an attempt to collect upon a debt that Plaintiff does not owe. IQ was aware of this

information but willfully placed these calls in an effort to extract payment from a non-debtor.

        b. Violations of FDCPA § 1692f

   112. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   113. IQ violated 15 U.S.C. §1692f when it unfairly attempted to collect upon the subject

account. Specifically, it was unfair for IQ to harm Plaintiff by communicating false information

regarding the subject account, despite the fact that IQ knew that Plaintiff was not responsible for

the subject account.

   WHEREFORE, Plaintiff, HEIN LATT ZAW, respectfully requests that this Honorable Court

enter judgment in his favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

                                                  18
     Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 19 of 20




   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining IQ from further contacting Plaintiff seeking payment of the subject debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

                COUNT V – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT
                                     (AGAINST IQ)

   114. Plaintiff restates and realleges paragraphs 1 through 52 as though fully set forth herein.

   115. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   116. IQ is a “debt collector” and “third party debt collector” as defined by Tex. Fin. Code Ann.

§ 392.001(6) and (7).

   117. The subject account is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2)

as it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.304

   118. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(8), prohibits a debt collector from

“misrepresenting the character, extent, or amount of a consumer debt . . .” The TDCA, under Tex.

Fin. Code Ann. § 392.304(19), further prohibits a debt collector from “using any other false

representation or deceptive means to collect a debt . . . .”

   119. IQ violated the above referenced provisions of the TDCA through its failure to clearly

and fairly communicate information about the subject account to Experian, TransUnion, and

Plaintiff, as Plaintiff was not responsible for the subject account.

   WHEREFORE, Plaintiff, HEIN LATT ZAW, respectfully requests that this Honorable Court

enter judgment in his favor as follows:




                                                  19
     Case 4:20-cv-01132 Document 1 Filed on 03/30/20 in TXSD Page 20 of 20



   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: March 30, 2020                                Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)                 s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. (3098183)                    Taxiarchis Hatzidimitriadis, Esq. (3098150)
Counsel for Plaintiff                                Counsel for Plaintiff
Admitted in the Southern District of Texas           Admitted in the Southern District of Texas
Sulaiman Law Group, Ltd.                             Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                  2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                              Lombard, Illinois 60148
(630) 568-3056 (phone)                               (630) 581-5858 (phone)
(630) 575-8188 (fax)                                 (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                             thatz@sulaimanlaw.com




                                               20
